UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50961 PENNSYLVANIA COMMERCE BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1834776 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3801 Paxton Street, P.O. Box 4999, Harrisburg, PA 17111-0999 (Address of principal executive offices) (Zip Code) 800-653-6104 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated filer X 1 Non-accelerated filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 6,496,028 Common shares outstanding at 4/30/2009 2 PENNSYLVANIA COMMERCE BANCORP, INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) March 31, 2009 and March 31, 2008 4 Consolidated Statements of Income (Unaudited) Three months ending March 31, 2009 and March 31, 2008 5 Consolidated Statements of Stockholders' Equity(Unaudited) Three months ending March 31, 2009 and March 31, 2008 6 Consolidated Statements of Cash Flows (Unaudited) Three months ending March 31, 2009 and March 31, 2008 7 Notes to Interim Consolidated Financial Statements (Unaudited) 8 Item 2. Management's Discussion and Analysis of Financial Condition And Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 Item 4T. Controls and Procedures 34 PART II. OTHER INFORMATION Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Securities Holders 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 3 Part I – FINANCIAL INFORMATION Item 1. Financial Statements Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) (in thousands, except share and per share amounts) March 31, 2009 December 31, 2008 Assets Cash and cash equivalents $ 39,517 $ 49,511 Securities, available for sale at fair value 328,868 341,656 Securities, held to maturity at cost (fair value 2009: $144,214;2008: $154,357) 141,742 152,587 Loans, held for sale 42,055 41,148 Loans receivable, net of allowance for loan losses (allowance 2009: $16,231;2008: $16,719) 1,430,105 1,423,064 Restricted investments in bank stocks 21,630 21,630 Premises and equipment, net 87,994 87,059 Other assets 23,390 23,872 Total assets $ 2,115,301 $ 2,140,527 Liabilities Deposits: Noninterest-bearing $ 310,219 $ 280,556 Interest-bearing 1,358,398 1,353,429 Total deposits 1,668,617 1,633,985 Short-term borrowings and repurchase agreements 236,525 300,125 Long-term debt 79,400 79,400 Other liabilities 11,762 12,547 Total liabilities 1,996,304 2,026,057 Stockholders’ Equity Preferred stock – Series A noncumulative; $10.00 par value; 1,000,000 shares authorized; 40,000 shares issued and outstanding 400 400 Common stock – $1.00 par value; 10,000,000 shares authorized; issued and outstanding – 2009: 6,491,499;2008: 6,446,421 6,491 6,446 Surplus 74,211 73,221 Retained earnings 52,500 51,683 Accumulated other comprehensive loss (14,605 ) (17,280 ) Total stockholders’ equity 118,997 114,470 Total liabilities and stockholders’ equity $ 2,115,301 $ 2,140,527 See accompanying notes. 4 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Income (unaudited) Three Months Ending (in thousands, March 31, except per share amounts) 2009 2008 Interest Loans receivable, including fees: Income Taxable $ 18,812 $ 19,574 Tax-exempt 999 640 Securities: Taxable 5,477 7,927 Tax-exempt 16 16 Total interest income 25,304 28,157 Interest Deposits 4,332 6,447 Expense Short-term borrowings 426 1,911 Long-term debt 1,209 1,216 Total interest expense 5,967 9,574 Net interest income 19,337 18,583 Provision for loan losses 3,200 975 Net interest income after provision for loan losses 16,137 17,608 Noninterest Service charges and other fees 5,646 5,676 Income Other operating income 175 141 Gains (losses) on sales of loans (322 ) 176 Total noninterest income 5,499 5,993 Noninterest Salaries and employee benefits 9,999 8,881 Expenses Occupancy 2,024 2,074 Furniture and equipment 1,011 1,052 Advertising and marketing 520 837 Data processing 2,034 1,705 Postage and supplies 473 532 Regulatory assessments and related fees 782 1,138 Telephone 698 596 Core system conversion/branding 588 0 Merger/acquisition 230 0 Other 2,268 2,086 Total noninterest expenses 20,627 18,901 Income before taxes 1,009 4,700 Provision for federal income taxes 172 1,494 Net income $ 837 $ 3,206 Net Income per Common Share: Basic $ 0.13 $ 0.50 Diluted 0.13 0.49 Average Common and Common Equivalent Shares Outstanding: Basic 6,465 6,327 Diluted 6,518 6,495 See accompanying notes. 5 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Stockholders’ Equity (unaudited) ( in thousands, except share amounts) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2008 $ 400 $ 6,314 $ 70,610 $ 38,862 $ (3,851 ) $ 112,335 Comprehensive income (loss): Net income - - - 3,206 - 3,206 Change in unrealized losses on securities, net of tax - (5,778 ) (5,778 ) Total comprehensive loss (2,572 ) Dividends declared on preferred stock - - - (20 ) - (20 ) Common stock of 12,273 shares issued under stock option plans, including tax benefit of $62 - 12 195 - - 207 Common stock of 30 shares issued under employee stock purchase plan - - 1 - - 1 Proceeds from issuance of 6,369 shares of common stock in connection with dividend reinvestment and stock purchase plan - 6 148 - - 154 Common stock share-based awards - - 231 - - 231 Balance, March 31, 2008 $ 400 $ 6,332 $ 71,185 $ 42,048 $ (9,629 ) $ 110,336 ( in thousands except share amounts) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive (Loss) Total Balance: January 1, 2009 $ 400 $ 6,446 $ 73,221 $ 51,683 $ (17,280) $ 114,470 Comprehensive income: Net income - - - 837 - 837 Change in unrealized gains on securities, net of tax - 2,675 2,675 Total comprehensive income 3,512 Dividends declared on preferred stock - - - (20) - (20) Common stock of 26,543 shares issued under stock option plans, including tax benefit of $51 - 27 341 - - 368 Common stock of 230 shares issued under employee stock purchase plan - - 4 - - 4 Proceeds from issuance of 18,305 shares of common stock in connection with dividend reinvestment and stock purchase plan - 18 292 - - 310 Common stock share-based awards - - 353 - - 353 Balance, March 31, 2009 $ 400 $ 6,491 $ 74,211 $ 52,500 $ (14,605) $ 118,997 See accompanying notes. 6 Pennsylvania Commerce Bancorp, Inc. and Subsidiaries Consolidated Statements of Cash Flows (unaudited) Three Months Ending March 31, (in thousands) 2009 2008 Operating Activities Net income $ 837 $ 3,206 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 3,200 975 Provision for depreciation and amortization 1,190 1,269 Deferred income taxes 284 (326 ) Amortization of securities premiums and accretion of discounts, net 213 144 Proceeds from sales of loans originated for sale 34,267 13,883 Loans originated for sale (35,496 ) (18,721 ) (Gains) losses on sales of loans originated for sale 322 (176 ) Stock-based compensation 353 231 Amortization of deferred loan origination fees and costs 503 438 (Increase) decrease in other assets (1,508 ) 207 Increase (decrease) in other liabilities (785 ) 1,563 Net cash provided by operating activities 3,380 2,693 Investing Activities Securities held to maturity: Proceeds from principal repayments, calls and maturities 10,832 67,772 Securities available for sale: Proceeds from principal repayments, calls and maturities 16,703 12,133 Proceeds from sales of loans receivable 2,819 0 Net increase in loans receivable (13,563 ) (58,015 ) Net purchase of restricted investments in bank stock 0 770 Proceeds from sale of foreclosed real estate 270 0 Purchases of premises and equipment (2,125 ) (301 ) Net cash provided by investing activities 14,936 22,359 Financing Activities Net decrease in demand, interest checking, money market, and savings deposits (6,763 ) (37,744 ) Net increase in time deposits 41,395 56,947 Net decrease in short-term borrowings (63,600 ) (39,935 ) Proceeds from common stock options exercised 317 145 Proceeds from dividend reinvestment and common stock purchase plan 310 154 Tax benefit on exercise of stock options 51 62 Cash dividends on preferred stock (20 ) (20 ) Net cash used in financing activities (28,310 ) (20,391 ) Increase (decrease) in cash and cash equivalents (9,994 ) 4,661 Cash and cash equivalents at beginning of year 49,511 50,955 Cash and cash equivalents at end of period $ 39,517 $ 55,616 See accompanying notes. 7 PENNSYLVANIA COMMERCE BANCORP, INC. NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 (Unaudited) Note 1. CONSOLIDATED FINANCIAL STATEMENTS The consolidated financial statements included herein have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States have been condensed or omitted pursuant to such rules and regulations. These consolidated financial statements were prepared in accordance with GAAP for interim financial statements and with instructions for Form 10-Q and Regulation S-X Section 210.10-01. Further information on the Company’s accounting policies are available in Note 1 (Significant Accounting Policies) of the Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. The accompanying consolidated financial statements reflect all adjustments that are, in the opinion of management, necessary to reflect a fair statement of the results for the interim periods presented. Such adjustments are of a normal, recurring nature. These consolidated financial statements should be read in conjunction with the audited financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2008. The results for the three months ended March 31, 2009 are not necessarily indicative of the results that may be expected for the year ending December 31, 2009. The consolidated financial statements include the accounts of Pennsylvania Commerce Bancorp, Inc. and its consolidated subsidiaries. All material intercompany transactions have been eliminated. Certain amounts from prior years have been reclassified to conform to the 2009 presentation. Such reclassifications had no impact on the Company’s net income. Note 2. STOCK-BASED COMPENSATION The fair value of each option grant was established at the date of grant using the Black-Scholes option pricing model. The Black-Scholes model used the following weighted-average assumptions for March 31, 2009 and 2008, respectively:risk-free interest rates of 2.3% and 3.3%; volatility factors of the expected market price of the Company's common stock of .30 and .29; weighted average expected lives of the options of 8.3 years for both years; and no cash dividends. The calculated weighted average fair value of options granted using these assumptions for March 31, 2009 and 2008 was $6.10 and $10.68 per option, respectively. In the first quarter of 2009, the Company granted 170,850 options to purchase shares of the Company’s stock at an exercise price of $16.17 per share. The
